                     Case 1:19-cr-10082-DPW Document 14-1 Filed 09/24/19 Page 1 of 2
<^JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

Criminal Case Cover Sheet                                                                   U.S. District Court - District of Massachusetts

Placeof Offense:                               CategoryNo.           .5                    Investigating Agency
City       Boston                                         Related Case Information:

County         SUFFOLK                             n      Superseding Ind./Inf.       X                    CaseNo.         19-CR-10082-DPW
                                                          Same Defendant _X                          New Defendant
                                                          Magistrate Judge Case Number
                                                          Search Warrant Case Number
                                                          R 20/R 40 from District of

Defendant Information:


Defendant Name Xiaoning SUI                                      Juvenile:                                   •    Yes • No
               Is this person an attorney and/or amember ofany state/federal bar:                            •    Yes   No
Alias Name               Peggy SUI
Address                   CCitv & State) Surrey, British Columbia

Birth date (Yr only):            SSN(last4#):                  Sex W             Race: Chinese            Nationality: CHN

Defense Counsel if known:                                                                  Address


Bar Number


U.S. Attorney Information:

AUSA          Eric Rosen                                                        BarNumber if applicable      4412326
Interpreter:              0 Yes          Q No                      List language and/or dialect:             Chinese
Victims:                 [^Yes • No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)                    • Yes • No
Matter to be SEALED:                    0      Yes       0      No
          f/]Warrant Requested                               | | Regular Process                     | | In Custody
Location Status:


Arrest Date                     09/17/2019

•Already in Federal Custody as of                              09/17/2019                  in     Madrid. Spain
I [Already inState Custody at                                                 | [Serving Sentence          | Kwaiting Trial
I IOn Pretrial Release:           Ordered by:                                                  on
Charging Document:                       I IComplaint                     I [information                  |^ \Indictment
Total# of Counts:                        | |Petty                         I [Misdemeanor                  • Felony —
                                                   Continue on Page 2 for Entry of U.S.C. Citations

0         I hereby certify that the case numbers of any prior proc^dings before a Magistrate Judge are
          accurately set forth above.

Date:      09/24/2019                                  Signature of AUSA:
                    Case 1:19-cr-10082-DPW Document 14-1 Filed 09/24/19 Page 2 of 2

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse


District Court Case Number (To be filled in by deputy clerk):                            19-CR-10082-DPW


Name of Defendant                Xiaoning Sui

                                                                     U.S.C. Citations

                 Index Key/Code                                     Description of Offense Charged               Count Numbers
                                                     conspiracy - fraud and honest services wire fraud;
Setl      18 use 371                                 federal programs bribery
                                                     International money laundering
                                                                                                           2-3
Set 2     18 use 1956(a)(2)(A)
                                                     Wire fraud and honest services wire fraud
                                                                                                           4-6
Sets      18 use 1343, 1346
                                                     Fraud and Money Laundering Forfeiture
Set 4


Set 5



Set 6



Set 7



Set 8



Set 9



Set 10



Set 11



Set 12



Set 13



Set 14



Set 15

ADDITIONAL INFORMATION:




USAMA CRIM- Criminal Case Cover Sheet.pdf 3/4/2013
